he’s the driver of a $388 million
organization and the head of one
of the largest funders of health
care, education and law en-
forcement in the region.

But Wanda Greene is not a name so
videly known. The county manager does
iometimes make the news, but mostly she
s the voice behind Buncombe County poli-
ics, quietly steering
he government ship
hrough nearly two
lecades of tumultu-
us changes.

Those shifts have
‘anged from the dis-
‘olution of a state
nental health care
iystem that packed
‘mergency rooms
ind homeless shel-
ers to anear fight to the death over coun-
ywide zoning that split residents and
‘ommunities over private property regu-
ation.

Greene said she’s stayed with the job
lespite the political volatility because of
ts direct effect on people.

“T like that we can positively impact
eople’s lives,” she said.

Over the years, she said she had to learn
hat every service has “two customers”
ind one might not like what is being pro-
rided.

“When I’m flying down the road at 90
aph and pass a highway patrolman, I’m
1ot interested in his service. But aperson I
ust passed can’t wait for me to have his
‘ervice.”

A tougher example, she said, might be
vhen county-funded sheriff's deputies
lave to respond to a 2 a.m. domestic situa-
ion and then have to call a county social
vorker to come take custody of a 2-year-
id child.

Greene was born in Haywood County
ind went to high school there, later living
round the country as a military spouse
vith stops in places such as Minnesota and
*alifornia before circling back to WNC.

When she applied for assistant county
nanager in 1994, Greene said then-com-
nissioner Bill Stanley asked why she
vanted to return, “then he answered the
juestion himself,” she said. “ ‘The moun-
ains get into your blood, don’t they?’”
itanley said to her. Greene said she nod-
led.

She became manager in 1997, and it
vasn't many years after that the state dis-
olved its mental health care system,
landing care over to private contractors.
seeing that the most vulnerable patients
‘ould be set adrift, Greene and other near-

She is the voice behind
Buncombe County politics,
quietly steering the
government ship through
nearly two decades of
tumultuous changes.

Joel Burgess jburgess@citizen-times.com

WANDA GREENE

BEHIND THE SCENES

 
 
 
 
 
 
  
 

by county managers made the key deci-
sion to keep control of the assets — the $18
million in patient rooms, treatment facil-
ities and other buildings, That and more
recent moves to divert people in mental
health crisis from emergency rooms has
reduced fiscal and human costs.

Another large shift came in 2007, when
Buncombe, without countywide zoning,
added the land-use regulations despite an
entrenched fight against them. The

 

WILLIAM WOODY / WWOODY@CITIZEN-TIMES.CO

change represented a culture clash the
Greene has had to manage between man
long-time residents pushing back agains
government regulation and newcomer
who often expect more government ir
volvement.

“You have to listen,” she said. “You hav
to see and hear the value that people bring
and then you have balance it with other:
opinions who may not have shown up at th
same meeting.”

6 | WOMEN MAK@a@dlIST8UR¥-00088-RJIC-WCM Document 74-2 Filed 08/22/19 Page 1 of 1
